Citation Nr: 9917414	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for idiopathic scoliosis of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
November 1956.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 1996 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current lumbosacral pathology is shown to be related 
to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for idiopathic scoliosis of the 
lumbosacral spine.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only service medical record available is the report of 
the examination for separation, dated in September 1956.  
This report contained an orthopedic consultation examination 
in which the veteran stated that since the age of 17, he had 
known that his trunk was not symmetrical.  This had caused no 
difficulty.  On strenuous activity it felt as though his ribs 
were striking his pelvis.  Examination revealed mild left 
lumbar scoliosis with a level pelvis-compensated back, and 
legs of equal length.  The total deviation of the spine was 
less than an inch.  The musculature was good and the 
deformity of the trunk was practically nil.  An X-ray 
confirmed the lumbar scoliosis but there were no other 
significant bony abnormalities.  The impression was 
idiopathic left lumbar scoliosis, cause unknown, congenital.  
The recommendation states that there was no need for therapy, 
as the veteran's childhood defect did not render him 
disabled.  There was no reason not to discharge the veteran 
without benefit of a medical board. 

Kaiser Permanente treatment notes dated from June 1977 to 
February 1982 concern unrelated conditions and were negative 
for medical opinions that the veteran's scoliosis had its 
onset or was aggravated during the veteran's active service.  
Treatment records from Kaiser Permanente dated from June 1984 
to February 1993 contain multiple references to unrelated 
conditions as well as to the back.  A February 1989 treatment 
note included a complaint of pain in the left leg for one or 
two years.  The examination notes that the veteran had good 
range of motion of his back without any symptoms.  The 
assessment was possible neuralgia paresthesia.  A May 1989 
Kaiser Permanente neurosurgery consultation report was silent 
for a lumbosacral problem.  The examination noted 
levoscoliosis without tenderness to palpation or percussion.  
The veteran's back mechanics were normal and straight leg 
raising was negative.  No tenderness of the sciatic nerves or 
sacroiliac joints was noted.  

A July 1990 rheumatology examination report was negative for 
lumbar pathology.  

An October 1992 X-ray report noted substantial scoliosis and 
degenerative changes in the lumbar spine.  There was no 
significant interval change from a July 1990 study.  An 
October treatment note contained an assessment of spinal 
scoliosis, but no opinion regarding its etiology.  

A December 1992 consultation report from K. Antonios, M.D., 
noted that the veteran had scoliosis and that he complained 
of numbness and low back pain that radiated into his left 
lower extremity.  The examination was positive for severe 
scoliosis and moderate limitation of motion.  The veteran had 
pain mainly on the right side of the lumbar spine without 
radiation or numbness during the examination.  Straight leg 
raising was positive at 90 degrees.  The neurological 
examination was within normal limits except for decreased 
left ankle reflex.  The assessment was severe degenerative 
joint disease and scoliosis of the lumbar spine.  The report 
was negative for an opinion regarding the etiology of the 
veteran's scoliosis of the lumbar spine.  

In an April 1993 statement, the veteran related that the 
medical record he received from the National Records Center 
was not the same as what he received when he was discharged, 
it contained information he had never seen before.  He noted 
that in September 1956 there was no mention that his 
examination was a discharge examination.  He recalled being 
suddenly discharged after the examination.  He repeated his 
contention that his parachute jumping aggravated his 
scoliosis.  

An April 1993 statement from the National Personnel Records 
Center (NPRC) reported that no records regarding the veteran 
were found in the Department of the Army Surgeon General's 
Office records.

During an October 1993 VA orthopedic examination, the veteran 
stated that he first became aware of a curvature of his spine 
in 1956 when X-rays were done.  Examination revealed that the 
right iliac crest was three inches higher than the left.  The 
right shoulder was two inches higher than the left.  
Scoliosis of the spine and a list to the left were noted.  
The list was at least 10 degrees when the veteran was 
standing at rest.  The range of motion was limited in all 
movements except left lateral rotation.  The impression was 
rotoscoliosis of the spine.  The report is negative for an 
opinion regarding the onset or possible aggravation of the 
veteran's scoliosis.  

Service connection for idiopathic scoliosis of the 
lumbosacral spine was denied by rating decision dated in 
December 1993 because the condition is congenital and 
developmental and because there was no evidence of 
aggravation during active service.

During the veteran's personal hearing in June 1994 he 
testified that he signed up for two years and then had to 
give one more year to go to paratrooper school.  He was not 
told that his 1956 examination was a discharge examination, 
but he was suddenly discharged that November.  He did not 
mention that he had anything wrong with his back under 
strenuous conditions when he was 17.  He did not mention it 
because he did not have it.  He joined the service at age 22.  
It was after he had been in the paratroopers that he noticed 
that the right side was touching his rib on strenuous 
activity.  Sometimes his rib felt like it was hitting his 
hipbone.  He first noticed it in 1955.  An officer noticed 
that the veteran's left shoulder was lower than his right 
during an inspection and tried to correct it on the spot.  He 
had had no complaints during ROTC, boot camp or the obstacle 
course.  After that he went to three weeks of paratrooper 
school and one week of master jump school.  He had a total of 
four weeks of jump school and a total of 24 parachute jumps 
during service.  On one jump he landed on his right side on a 
six-inch high tree stump.  He landed on the same side that 
had been giving him trouble.  He had excruciating pain, but 
it went away.  September 1956 was the first time he was aware 
of the problem with his back.  The doctor did not verbally 
tell him that his condition was congenital.  

In 1974 Kaiser Permanente examined him for a job.  They 
indicated that he had a curve in his back that that he should 
not twist and lift or run anymore.  They did not call it 
congenital but said it was due to abnormal pressures.  He 
still had problems with his back after service.  The only 
time he sought treatment for it was sometime in the 1970s.  
After service he did not have to exert himself to bring on a 
problem. 

In a March 1995 treatment note, Dr. Antonios stated that the 
veteran asked whether repeated parachute jumps would increase 
his chance of aggravating his arthritis of the spine.  Dr. 
Antonios opined that repeated jumping could increase the 
chance of arthritis of the lumbar spine but that it did not 
increase or cause scoliosis.  He added that there was a 
probability that it aggravated arthritis.  

During an August 1996 VA orthopedic examination, the veteran 
complained of central low back pain.  On examination he had a 
thoracolumbar scoliosis with a prominent lumbar curve as well 
as a mild rotational deformity.  The scoliosis did not appear 
to correct with lateral bending.  The musculature of his back 
was normal without evidence of atrophy.  He had a normal 
motor and sensory of both lower extremities.  He had a stable 
gait with a slight left-sided limp.  X-rays demonstrated a 
marked right lumbar scoliosis with a compensatory left 
thoracic curve.  Some moderate multi-level degenerative 
arthritis was present throughout the thoracolumbar spine.  
The diagnosis was idiopathic/degenerative scoliosis of the 
thoracolumbar spine with a primary lumbar curve and 
compensatory thoracic curve.  
The examiner opined that the scoliosis appeared to be of an 
idiopathic nature, with subsequent degenerative changes.  
Based on the veteran's degree of curvature and long history, 
it was likely that it was present in a much milder form 
during his service, based on the natural history of 
scoliosis.  He added that it is unlikely that this was 
significantly affected by his brief, two-year military career 
as well as his multiple parachute jumps.  He opined that this 
was especially unlikely considering that the veteran recalled 
no significant episodes of back pain or radiating lower 
extremity pain during his military career.  It was much more 
likely that this had progressed in a degenerative form 
throughout adulthood and that this was the reason for his 
increasing back pain.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In the instant case there is no medical evidence to 
substantiate the veteran's contention that his idiopathic 
scoliosis of the lumbosacral spine had its onset in or was 
aggravated during active service.  The extensive Kaiser 
Permanente records are negative for opinions linking 
scoliosis to the veteran's active service.  The August 1996 
VA orthopedic examiner opined that it was unlikely that the 
veteran's scoliosis was affected by his service, to include 
his parachute jumps.  He found it much more likely that the 
scoliosis progressed in a degenerative form throughout the 
veteran's adulthood.  In March 1995 Dr. Antonios opined that 
repeated jumping does not cause or increase scoliosis.  

Although the veteran has testified that no doctors told him 
that his scoliosis was congenital, a layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet.App. 69, (1995).  This is 
especially true where, as here, the testimony is 
contradictory or confused.  The veteran is attempting to 
recall events of over forty years ago.  The Board notes that 
the veteran testified that he first became aware of his 
condition in 1955 when an officer noted it during an 
inspection formation.  He also testified that he first became 
aware of it during his 1956 physical.  He has also testified 
that the 1956 examination report does not match what he 
remembers.  However, he has produced no documentation to 
support his claim that the report he saw in 1956 differs from 
the report that is in the record.  Absent medical evidence 
that the veteran's idiopathic scoliosis of the lumbosacral 
spine had its onset in, or was aggravated during service the 
claim is not well grounded and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for idiopathic 
scoliosis of the lumbosacral spine.  See Robinette v. Brown, 
8 Vet.App. 69, at 77-78 (1995).  Essentially, the veteran 
needs evidence establishing the onset or aggravation of 
idiopathic scoliosis of the lumbosacral spine in active 
service, or medical evidence of a causal link between his 
current idiopathic scoliosis of the lumbosacral spine and his 
period of active service.


ORDER

The appeal of the issue of entitlement to service connection 
for idiopathic scoliosis of the lumbosacral spine is denied. 


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



